The motion denominated a motion for diminution of the record will be treated as a motion to strike certain parts of the record, since it does not suggest that there has been any diminution of the record by omission of necessary pleadings but that certain items are improperly included.
The motion will be sustained as to the following specified items: Nos. 6, 10, 11, 12, 13, and 14, being, respectively, motion to dismiss, order on said motion, original appeal *Page 427 
bond in former hearing, citation on original appeal, mandate, and former opinion of the court.
Sustained in part and overruled in part.